DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed June 7, 2022, with respect to claims 5, 6, 8 and 12-17, under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 5, 6, 8 and 12-17 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pages 7-9, filed June 7, 2022, with respect to claims 1-8 and 10-20, under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-8 and 10-20 under 35 U.S.C. 101 has been withdrawn. 
Applicant argues on page 8:

    PNG
    media_image1.png
    127
    828
    media_image1.png
    Greyscale

Examiner agrees:
The method of claim 1 for updating a control model in a more optimized and efficient way is a technical improvement to the field of autonomous vehicles. Having the central server first generate a detection task and sending that to the mobile unit is an improvement to having just the mobile unit transmit all of its sensor data. This is also a practical integration into the field of autonomous vehicles as this reduces the traffic load on the communication interfaces of the mobile unit and the central server. 

Applicant's arguments, filed June 7, 2022, with respect to the rejection of claims 1-3, 7-10, and 18-19, under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
	
Applicant argues on page 10:
    PNG
    media_image2.png
    127
    841
    media_image2.png
    Greyscale

Examiner respectfully disagrees:
	In Puttagunta, Page 5, Paragraphs 0056-0058, it states “Swarm agents can also be utilized to derive semantic associations between the various assets on the map. These semantic associations are useful for the vehicle's decision engine to operate in the environment.” In this cited paragraph, it describes deriving associations between various objects on the map and using this map in order to decide how to operate the vehicle in the environment. The claimed “control model” is essentially created from transmission data and is used to automatically control a mobile unit. In Puttagunta, the map is created from swarm agent’s data and is additionally used to automatically control the decision engine of the vehicle and how the vehicle operates in the environment. 
	In Puttagunta, Pages 2-3, Paragraphs 0035-0040, it states “Decision engine 130 is responsible for actuation of the vehicle (e.g. steering, acceleration and deceleration) by outputting control signals 140
to onboard systems responsible for various aspects of vehicle operation, such as an electric drive motor, a braking system and a power steering system. The objective of decision engine 130 is typically to plan and execute the robot's routes between source and destination, in a safe manner… cognition engine 125 may filter down the 3D semantic map information within map 100 concerning the vehicle's surroundings… cognition engine 125 combines all of these sources and, using a precise vehicle position and vehicle properties, processes and communicates the context to decision engine.” The cognition engine takes a semantic map and processes it and communicates it to the decision engine. The decision engine in Puttagunta controls the automatic driving functions of the vehicle, such as the motor, braking, and steering. Also, in Puttagunta, Page 7, Paragraph 0069, it states “operation for map creation and auditing, and its interface with a vehicle's cognition and decision engines.” This relates the semantic map to the automatic control of the vehicle by the cognition engine and the decision engine. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puttagunta (US 20170270361 A1).

Regarding claim 1, Puttagunta discloses a method for updating a control model for automatic control of at least one vehicle with an automatic driving function (Puttagunta, Page 1, Paragraph 0007, “composed of existing autonomous and semi-autonomous vehicles traveling along the infrastructure to be mapped. The system may utilize a cloud based backend system for aggregation and coordination of collected data, and updating of cached data stored on vehicles during runtime operation.”); comprising: generating, by a central control unit, a detection task and transmitting the detection task to a vehicle  (Puttagunta, Page 6, Paragraphs 0064-0065, “In some embodiments, tasks can be distributed to different agents… agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”); wherein the vehicle comprises sensors, and the detection task comprises conditions for detecting sensor data sets by the sensors, which conditions define which types of sensor data are to be recorded in which driving situations of the vehicle; detecting, by the sensors of the vehicle, the sensor data sets (Puttagunta, Page 6, Paragraph 0065, “gives the agent a task from a job queue based on factors… Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); based on the detection task, generating, by the vehicle, transmission data using the detected sensor data sets, and transmitting, by the vehicle, the transmission data to the central control unit (Puttagunta, Page 6, Paragraph 0065, “Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); and generating, by the central control unit, an updated control model for automatic control of the vehicle using the received transmission data  (Puttagunta, Page 6, Paragraphs 0056-0058 and 0065, “with the backend servers 1920 responsible for aggregating and validating the data, and sending updates to the agents. This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Regarding claim 2, Puttagunta further discloses the method of claim 1, wherein a requirement message is received by the central control unit, and the detection task is generated using the requirement message (Puttagunta, Page 6, Paragraph 0065, “where agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”). 

Regarding claim 3, Puttagunta further discloses the method of claim 2, wherein the requirement message is generated by the mobile unit (Puttagunta, Page 6, Paragraph 0065, “where agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task”). 

Regarding claim 7, Puttagunta further discloses the method of claim 1, wherein the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Regarding claim 8, Puttagunta further discloses the method of claim 7, wherein training of an integrated control model is performed to generate the transmission data(Puttagunta, Page 5-6, Paragraphs 0056-0065, “Concurrently, precisely localized agents 1840 map their surroundings, detecting asset omissions as well as commissions to their locally cached 3D semantic map (3DSM) 1844, and uploading those omissions and commissions 1860 to cloud data center”). 

Regarding claim 9, Puttagunta further discloses the method of claim 1, wherein the updated control model is transmitted to the mobile unit; and automatic control of the mobile unit is performed using the updated control model (Puttagunta, Page 5-6, Paragraphs 0056-0065, “Once a voxel is localized with sufficient precision, it can be communicated from cloud server 1800 to swarm agents 1840 via LST updates 1852. Agents 1840 can then utilize that voxel location information to update their locally cached LST 1842 and to refine their position in real time”). 

Regarding claim 10, Puttagunta discloses a system for updating a control model for automatic control of one or more vehicles with an automatic driving function (Puttagunta, Page 1, Paragraph 0007, “composed of existing autonomous and semi-autonomous vehicles traveling along the infrastructure to be mapped. The system may utilize a cloud based backend system for aggregation and coordination of collected data, and updating of cached data stored on vehicles during runtime operation.”); comprising.  a central control unit and at least one vehicle, wherein a central control unit through which is configured for generating a detection task and transmit the detecting task to the vehicle  (Puttagunta, Page 6, Paragraphs 0064-0065, “In some embodiments, tasks can be distributed to different agents… agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors”); wherein the at least one vehicle comprises sensors, and the detection task comprises conditions for detecting sensor data sets by the sensors, which conditions define which types of sensor data are to be recorded in which driving situations of the vehicle; wherein the at least one vehicle is configured to detect the sensor data sets by the sensors  (Puttagunta, Page 6, Paragraph 0065, “gives the agent a task from a job queue based on factors… Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); based on the detection task, the at least one vehicle is configured to generate transmission data using the detected sensor data sets, and to transmit the transmission data to the central control unit (Puttagunta, Page 6, Paragraph 0065, “Since the swarm agents do not need to transmit the raw sensor data, but rather the heavily compressed location signatures and 3D vectors and semantics with the cloud backend”); wherein the central control unit is configured to generate an updated control model for automatic control of the vehicle using the received transmission data. (Page 6, Paragraph 0065, “with the backend servers 1920 responsible for aggregating and validating the data, and sending updates to the agents. This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Regarding claim 18-19, Puttagunta further discloses wherein the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Stenneth (US 20150244826 A1). 

Regarding claim 6, Puttagunta does not teach the conditions of the detection task comprise data on traffic situations.
Stenneth teaches the conditions of the detection task for detecting sensor data sets comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles request from the server less often compared to fast moving vehicles, the amount of tasks the server has to process is reduced while the autonomous functionalities of the vehicle are unhindered. 

Regarding claim 14, the combination of Puttagunta and Stenneth, as applied to claim 6 above, teaches conditions of the detection task comprise data on traffic situations (Stenneth, Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 

Regarding claim 15, the combination of Puttagunta and Stenneth, as applied to claim 6 above, teaches conditions of the detection task comprise data on traffic situations (Stenneth, Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Zhao (CN 103237045 A).

Regarding claim 4, Puttagunta does not teach the requirement message is generated by a traffic monitoring apparatus. 
Zhao teaches the requirement message is generated by a traffic monitoring apparatus (Zhao, Page 7-8, Paragraphs 0030-0033, “wherein the connection manager 2111 for monitoring front end monitoring device 10 of the connection request, establishes the long connection and the long connection newly created assignment”).
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta to include requirement messages generated by a traffic monitoring apparatus of Zhao in order to reduce the autonomous vehicle server load. It is known that autonomous vehicle servers receive a lot of traffic data from traffic monitoring apparatuses and are always looking for ways to reduce this load. Having the traffic monitoring apparatus generate a requirement message and request the server to task the apparatus with detecting traffic data greatly reduces the amount of task processing the server has to do. When the apparatus detects something important, it will generate a requirement message and ask the server if it can send the important traffic data. The server will then allow the apparatus to send this important traffic data and will thus only receive the necessary bits of traffic information. This data parsing is vital to autonomous vehicle data generating apparatuses so that it doesn’t overload the server. 
	
	Regarding claim 11, the combination of Puttagunta and Zhao, as applied to claim 4 above, teaches the requirement message is generated by a traffic monitoring apparatus (Zhao, Page 7-8, Paragraphs 0030-0033, “wherein the connection manager 2111 for monitoring front end monitoring device 10 of the connection request, establishes the long connection and the long connection newly created assignment”). 

	Regarding claim 20, the combination of Puttagunta and Zhao teaches the central control unit performs training for a previous control model to generate the updated control model using the transmission data (Puttagunta, Page 5, Paragraphs 0056-0058, “Updates to the existing map are periodically synchronized with a common cloud backend system” AND Page 6, Paragraph 0065, “This enables an automated and a scalable method for up-to-date 3D semantic map creation.”). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta in view of Rust (US 20170192423 A1).

Regarding claim 5, Puttagunta does not teach the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates a requirement task using the weighted requirement messages.
Rust teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates a requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a voting or weighting system to select and/or combine assistance request responses before routing them to a vehicle”). The assistance request responses in Rust is not the same as the requirement messages disclosed, however, the weighting system of Rust is nearly the same process as the weighting of the requirement messages disclosed. Furthermore, it only requires minor changes to the weighting system of Rust to begin using the weighting system on requirement messages instead of assistance request responses. 
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta to include a central control unit receiving requirement messages, weighting the requirement messages, and generating a requirement task using the weighted requirement messages of Rust in order to determine the most important requirement messages and which message gets reacted to first. The central server for autonomous vehicles receives a large amount of data, and some of them are important while others are less important. Puttagunta talks about “agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors such as task priority.” An example of this task priority could be a car traveling at 100 miles per hour would require quicker responses from the server compared to a car traveling at 10 miles per hour. Weighing the requirement messages allows more urgent messages to be reacted to first which is vital to autonomous vehicle responsiveness.

Regarding claim 12, the combination of Puttagunta and Rust, as applied to claim 5 above, teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates a requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a voting or weighting system to select and/or combine assistance request responses before routing them to a vehicle”). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Zhao, as applied to claim 4 above, and further in view of Rust.

Regarding claim 13, the combination of Puttagunta and Zhao, as applied to claim 4 above, does not teach the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates a requirement task using the weighted requirement messages.
Rust teaches the central control unit receives a plurality of requirement messages, executes a weighting of the requirement messages, and generates a requirement task using the weighted requirement messages (Rust, Page 3, Paragraphs 0030-0031, “the assistance router 130 may use a voting or weighting system to select and/or combine assistance request responses before routing them to a vehicle”). As noted in claim 5 above, the assistance request responses in Rust is not the same as the requirement messages disclosed, however, the weighting system of Rust is nearly the same process as the weighting of the requirement messages disclosed. Furthermore, it only requires minor changes to the weighting system of Rust to begin using the weighting system on requirement messages instead of assistance request responses.
It would be obvious to one of ordinary skill in the art at the time of the filing to modify the invention of Puttagunta and Zhao to include a central control unit receiving requirement messages, weighting the requirement messages, and generating a requirement task using the weighted requirement messages of Rust in order to determine the most important requirement messages and which message gets reacted to first. The central server for autonomous vehicles receives a large amount of data, and some of them are important while others are less important. Puttagunta talks about “agents announce to a job server with cloud infrastructure 1920, which then gives the agent a task from a job queue based on factors such as task priority.” An example of this task priority could be a car traveling at 100 miles per hour would require quicker responses from the server compared to a car traveling at 10 miles per hour. Weighing the requirement messages allows more urgent messages to be reacted to first which is vital to autonomous vehicle responsiveness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Zhao, as applied to claim 4 above, and further in view of Stenneth.

Regarding claim 16, the combination of Puttagunta and Zhao, as applied to claim 4 above, does not teach conditions of the detection task comprise data on traffic situations.
Stenneth teaches conditions of the detection task comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta and Zhao to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles request from the server less often compared to fast moving vehicles, the amount of tasks the server has to process is reduced while the autonomous functionalities of the vehicle are unhindered. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta and Rust, as applied to claim 5 above, and further in view of Stenneth.

Regarding claim 17, Puttagunta and Rust, as applied to claim 5 above, does not teach conditions of the detection task comprise data on traffic situations.
Stenneth teaches wherein conditions of the detection task comprise data on traffic situations (Page 3, Paragraph 0038, “Further, frequency for sensor data may be changed based on the contextual information, for example, a user driving at 10 miles per hour may not need to collect sensor data as compared to the user driving at 100 miles per hour”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Puttagunta and Rust to include the conditions of the detection task comprise data on traffic situations of Stenneth in order to reduce the central server load when tasks are unnecessary. It is known that autonomous vehicles communicate with remote data processing servers. This can cause a burden on the servers especially if there are a lot of autonomous vehicles connected. “There is a need to maintain the bandwidth of the wireless channel between the at least one vehicle and the cloud, accordingly the coordination platform 109 may prioritize the sensor data retrieval process” (Stenneth, Page 3, Paragraph 0038). By reducing the amount of server load by having slower moving vehicles request from the server less often compared to fast moving vehicles, the amount of tasks the server has to process is reduced while the autonomous functionalities of the vehicle are unhindered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669             

/ANSHUL SOOD/Primary Examiner, Art Unit 3669